Citation Nr: 0608156	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and sister and a friend


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  This case was previously before the 
Board in January and September 2004 and was remanded to 
ensure due process and for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that the veteran is in 
receipt of benefits from the Social Security Administration.  
During the most recent VA psychiatric examination, conducted 
in March 2005, the veteran asserted that he had been 
unemployed for more than five years.  The VA has not 
attempted to obtain the veteran's Social Security records.  
The Board also notes that the veteran has asserted that he is 
in receipt of Social Security benefits on the basis of PTSD.  
Where VA has actual notice that the appellant is receiving 
disability benefits from the Social Security Administration, 
the duty to assist requires VA to obtain a copy of the 
decision and the supporting medical records upon which the 
award was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006). which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain a copy 
of that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the Court in Dingess.

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  In adjudicating the claim, 
the RO must address the veteran's 
representative's January 2006 written 
argument (on page 5), that a further VA 
psychiatric examination was ordered by the 
Board in the September 2004 remand only if 
the veteran's reported stressors were 
verified, and contended "[t]he fact that 
the examination took place would indicate 
that the AOJ was satisfied with the 
veteran's response [to his November 2004 
stressor statement]."  Further, on page 4 
of the representative's written argument, 
the representative highlighted that the 
March 2005 VA psychiatric examiner 
diagnosed the veteran as having PTSD 
related to the death of a friend and 
handling corpses while in service, as well 
as to a bar fight that occurred while the 
veteran served in Thailand during service.  

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


